DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, and 5 are pending in the application.  Claims 2 and 4 have been canceled.  Claims 1, 3, and 5 have been amended.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, “or” should read --of--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 480,870) in view of Smith et al. (US 2015/0100062 A1) (“Smith”).
Regarding claim 1, Harris discloses (Figures 1-3) a device capable of transplant-use tendon harvesting, comprising: an elongate mantle portion (A, B) capable of being inserted into a body from an incision portion and moved in a longitudinal direction along a tendon to be harvested; a tendon separation element that is formed of an elongate elastic member (lines 44-54) and attached to the mantle portion and capable of moving along the tendon together with the mantle portion so as to separate an end portion of the tendon from other tissues, wherein the mantle portion has an inserted portion (A) as a portion capable of being inserted into a body, the inserted portion having a through hole having a lateral cross-sectional surface (lines 37-43), wherein the tendon separation element includes: an annular separation functional portion (C) that is formed by a middle portion of the elongate elastic member to cause the tendon to pass inside at a time of moving along the tendon to separate the tendon; and linear portions on both sides of the annular separation functional portion capable of being fixed by being inserted into the through hole of the mantle portion (Figures 1 and 3), wherein the linear portions on both the sides are arranged within the through hole side by side (Figure 3) in a long axis direction of the through hole, in a state where the linear portions are inserted into the mantle portion to be fixed, wherein the mantle portion is provided with a fixing portion (D, J) on a rear end side with respect to the inserted portion, and wherein the fixing portion fixes the tendon separation element in a state where the linear portions are inserted into the through hole, and the fixing portion fixes the tendon separation element in a releasable manner to the mantle portion (lines 55-83).
	Harris fails to disclose that the lateral cross-sectional surface of the through hole has an elliptical shape.  However, Harris discloses that it is obvious that the inserted portion and its through hole might be of any form in cross-section (lines 37-43).
	Smith teaches (Figures 1-6) a resection device comprising a sheath/catheter/endoscope/any other appropriate hollow structure configured to be inserted and manipulated within a patient’s body.  Smith teaches that the sheath (Figure 6) may have a substantially circular cross-sectional shape, but other suitable cross-sectional shapes such as elliptical, oval, polygonal, or irregular may also be employed (paragraph 0019).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inserted portion of the mantle disclosed by Harris such that the through hole has a lateral cross-sectional surface in an elliptical shape, as taught by Smith.  This modification would be obvious because Harris discloses that the inserted portion and its through hole can have any form in cross-section (Harris, lines 37-43).  
	Regarding claim 5, Harris as modified by Smith teaches that the elongate elastic member is an elastic wire (Harris, lines 44-54).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 480,870) in view of Smith et al. (US 2015/0100062 A1) (“Smith”) as applied to claim 1 above, and further in view of Amplatz et al. (US 5,171,233) (“Amplatz”).
Regarding claim 3, Harris in view of Smith teaches the invention substantially as claimed.  However, the combined teaching fails to teach that an opening inside the annular separation functional portion does not overlap the inserted portion as viewed along a longitudinal direction of the mantle portion, and has an elliptical shape having a short axis positioned on a straight line passing through a short axis of the elliptical shape of the inserted portion.
	Amplatz teaches (Figures 1-4) a superelastic snare device comprising an elongate mantle portion (13, 40) capable of being inserted into a body from an incision; and a snare  (10, 20) that is formed of an elongate elastic member (21) and attached to the mantle portion, wherein the snare includes: an annular separation functional portion (20) that is formed by a middle portion of the elastic member; and linear portions (11) on both sides of the separation functional portion (Column 4, lines 61-64) configured to be fixed by being inserted into the mantle portion (Column 5, lines 4-12).  Amplatz teaches that an opening inside the annular separation functional portion (20) does not overlap the inserted portion (13) as viewed along a longitudinal direction of the mantle portion (Figure 1a), and has an elliptical shape (Column 3, lines 66-68) having a short axis (23) positioned on a straight line passing through a short axis of the shape of the inserted portion (Figure 1a). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the annular separation functional portion taught by Harris in view of Smith such that an opening inside the annular separation functional portion does not overlap the inserted portion as viewed along a longitudinal direction of the mantle portion, and has an elliptical shape having a short axis positioned on a straight line passing through a short axis of the elliptical shape of the inserted portion, as taught by Amplatz.  This modification would provide a configuration that greatly enhances the ability to slip the annular separation function portion over tissue (Amplatz, Column 4, lines 45-48).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 24, 2022